Citation Nr: 1644693	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Lavan, Associated Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to November 1975.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The issues of service connection for diabetes and posttraumatic stress disorder (PTSD) came before the Board in October 2015.  The Board remanded both issues to obtain outstanding VA treatment records and authorization from the Veteran to obtain outstanding private medical records.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the Board remand.  Specifically, the Veteran's outstanding VA records were associated with the file in December 2015 and February 2016.  The RO mailed a letter to the Veteran in December 2015 notifying him of an upcoming VA examination and requesting authorization to obtain his private medical records in compliance with the Board remand.  The Veteran did not respond to this letter but did report for his scheduled VA examination.  The Board thus finds that there has been substantial compliance with the Board remand and no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2016, the RO granted service connection for PTSD and the Veteran did not appeal this determination.  Accordingly, this issue has been resolved and it is no longer before the Board. 





FINDING OF FACT

The Veteran's diabetes began many years after service, and is otherwise not related to service, including exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, diabetes is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including diabetes, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. at 6. 

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009. This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer and renal toxicity.  VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).
Service Connection for Diabetes Analysis

The Veteran contends that his diabetes stems from exposure to contaminated water while he was stationed at Camp Lejeune.  In a November 2009 statement, the Veteran contends that he noticed a change in his health during service, including aching legs, frequent urination, tender feet, and an inability to complete his marches.  He stated that he went to sick call but he received no treatment.  At separation, the Veteran was reportedly told that something was found in his blood and he would have to be placed on a medical hold for further analysis.  The Veteran contended that he stated he did not want to be placed on hold and found out years later he was a diabetic. 

The Veteran testified before the Board in May 2015.  He stated that the military was "taking care of [his] diabetes" and that "you don't take care of something unless you're responsible for it."  He also testified that there were several individuals who knew of his condition in service.  After being questioned by the presiding Veterans Law Judge, the Veteran clarified that he was not diagnosed with diabetes in service, but he claimed he experienced symptoms during service and he was deterred from seeking treatment.  The Veteran and his wife testified that he was not diagnosed with diabetes until 2002.

The Veteran's brother, Sergeant J.L.G., submitted supporting statements in August 2010, August 2011, and November 2011.  He contended that the Veteran was told he had type II diabetes after gaining weight and experiencing constant tiredness, hunger, and thirst.  He further contended that the Veteran was placed in sick bay for about one month and was placed on a special diet. 

Another fellow service member, J.L, stated that he witnessed the Veteran slow down at training, feel sick and tired, and experience severe pain in his legs.  He further stated that the Veteran went to sick bay and was diagnosed with diabetes.  Corporeal R.P. similarly wrote that the Veteran started to slow down in his training and was always tired.  He wrote that the Veteran went to sick bay and was diagnosed with diabetes. 

The Veteran's sister also submitted a statement in support of the Veteran's claim.  She contended that the Veteran was healthy prior to military service and engaged in numerous sports.  In 1974, she found out that he was diabetic while stationed at Camp Lejeune.  She noted that no one else in the family has diabetes.

The Veteran's service records, which appear to be complete, show treatment for a viral syndrome, sore throats, ankle pain, and wrist pain, but do not show complaints of or treatment for diabetes or related symptoms.  Additionally, May 1974 and November 1975 service examinations revealed normal results, and the urinalysis tests were both negative for sugar.  On the May 1974 report of medical history, the Veteran noted that he experienced cramps in his legs, but did not indicate that he experienced frequent urination, sugar in the urine, or recent weight gain or loss.  The Veteran reported that he had no illnesses, other than leg cramps.  

The Veteran's private and VA medical records are associated with the file.  A June 2009 VA medical record indicates that the Veteran was diagnosed with diabetes fifteen years before, in approximately 1994.  In a May 2010 VA record, the Veteran reported that his diabetes began in February 1973. 

Initially, the Board considered whether the Veteran is entitled to presumptive service connection for diabetes under 38 C.F.R. § 3.303(b).  The Board finds that the evidence does not show a diagnosis of or chronic manifestation of diabetes in service.  The Veteran's service records are devoid of references to diabetes or relevant symptoms, including the Veteran's report of medical history at separation.  While the Veteran contends that he was deterred from seeking treatment for anything, his service records demonstrate otherwise.  He sought treatment for other maladies during service.  Furthermore, if he indeed felt he experienced symptoms indicative of diabetes during service but that he could not seek treatment, there would have been no reason to not report such symptoms at separation.  While he claims he was told there was a medical issue with his blood, his separation report contradicts that statement.

In addition to the lack of evidence of a diagnosis or manifestation of diabetes in service, the evidence does not show that the Veteran's diabetes manifested within one year following service separation or a continuity of symptomatology after service.  Specifically, the Veteran, along with his wife, testified that he was diagnosed with diabetes in 2002.  Separate medical records also show that he reported being diagnosed in 1995.  Those statements as to the initial diagnosis were made prior to his VA claim for compensation.  After he filed his claim, the Veteran began stating to medical professionals that he has had diabetes since 1973, although he clearly testified that the condition was not diagnosed until approximately 2000-2002.  Diabetes, however, is a complex medical condition that requires medical expertise to diagnose and is not capable of lay observation alone.  See Layno, 6 Vet. App. at 470; Jandreau, 492 F.3d at 1376-77.  As a layperson, the Veteran's statement that he had diabetes in service is not competent evidence and cannot be relied on by the Board.  Moreover, the fact that his medical history reports have been extremely inconsistent reduces the evidentiary weight to be assigned the statements he has made in the course of seeking monetary benefits.  

To the extent that the Veteran contends that he had symptoms of undiagnosed diabetes in service, these contentions conflict with the absence of treatment evidence in service, his normal service examinations, and his own report of medical history.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Notably, the Veteran's testimony is internally contradictory.   He has stated that he went to sick bay with his symptoms, but received no treatment.  He also stated that he did not seek treatment at all.  Due to the contradictory nature of his statements, the Board finds that the Veteran's statements regarding his diabetes symptoms in service are not credible.  

Furthermore, his contentions that he has had diabetes or related symptoms since service are contradicted by his VA claim history.  The Veteran filed claims for service connection for other issues in July 1976 and April 1977.  The Veteran did not file for diabetes until 2009, even though he has repeatedly contended now that he has had diabetes since service.  While failure to file a claim is not necessarily indicative of the absence of symptomatology, where, as here, the Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran has demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting rather than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding his claim for diabetes, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative that the Veteran did not experience the alleged symptomatology at this time.  Accordingly, there is no competent and credible evidence that indicates the Veteran had diabetes or symptoms of diabetes until 1995, approximately twenty years after separation from service.  

The Board also considered the supporting lay statements made by the Veteran's family and fellow service members but finds that these statements are contradicted by the Veteran's Board testimony and are therefore not credible evidence.  The Veteran explicitly stated in the Board hearing that he was not diagnosed with diabetes in service.  The supporting statements, however, all contend that the Veteran was treated in sick bay for numerous symptoms and was ultimately diagnosed with diabetes.  Additionally, the lay statements are contradicted by the contemporaneous service treatment records, which are devoid of treatment for diabetes and any indication that the Veteran was unable to perform his duties.  See id.  The statements are also contradicted by the Veteran's express denials at separation of ever experiencing such symptoms during service.  The Board thus finds that the lay assertions generally lack credibility and did not rely on them when weighing the evidence.  

In sum, the totality of the evidence does not show that the Veteran's diabetes started in service or within one year after service, nor does the evidence show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b). 

The Board also considered whether the Veteran is entitled to service connection for his diabetes due to drinking contaminated water while stationed at Camp Lejeune.  The Veteran's service personnel records indicate that he was stationed at Camp Lejeune from approximately June 1973 to  November 1975.  Thus, exposure to contaminated water is presumed.  

In consideration of the medical and lay evidence, the Board finds that the Veteran's diabetes does not stem from drinking contaminated water while stationed at Camp Lejeune.  There is no medical evidence that indicates the Veteran's diabetes is related to drinking contaminated water at Camp Lejeune.  Diabetes is not included on the National Academy of Sciences' National Research Council's list of diseases potentially associated with exposure to these toxins, as reported in the Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects 2009 Report.  Similarly, diabetes is not included in VA's proposed rule for conditions presumptively associated with Camp Lejeune exposures.  See  81 Fed. Reg. 62419 (September 9, 2016).  

The Board also relied on the November 2011 and September 2012 medical opinions.  In November 2011, the examiner stated that there was no evidence that the Veteran had high glucose in service and there is no evidence that contaminated drinking water from Camp Lejeune caused diabetes mellitus.  The examiner determined that she could not resolve this issue without resort to mere speculation.  In September 2012, relying on relevant medical reports regarding water contamination at Camp Lejeune, the Veteran's service records, and post-service medical records, another examiner opined that the Veteran's diabetes was less likely than not caused by or a result of contaminated drinking water at Camp Lejeune.  She rationalized that there was no physiological basis for a causal connection between the water and diabetes in the relevant medical literature.  

The Board also considered the Veteran's statements, and all supporting lay statements, that his diabetes stemmed from drinking contaminated water at Camp Lejeune.  As lay people, however, the Veteran and his friends and family are not competent to provide a medical opinion as to the effects of his exposure to contaminated drinking water at Camp Lejeune.  See Jandreau, 492 F.3d at 1376-77.  Hence, these statements are not sufficient evidence upon which to grant a claim of service connection, and are far outweighed by the service treatment records and the November 2011 and September 2012 VA medical opinions.  

Accordingly, the preponderance of the evidence is against the claim for service connection for diabetes, and the claim must be denied.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).   


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in January 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr, 21 Vet. App. at 311.

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, private treatment records, supporting lay statements, and service treatment records.  While the Board remanded the matter to obtain potentially relevant private medical records, the Veteran did not respond to the RO's December 2015 request for authorization.  Nothing further can be done to obtain private treatment records without his authorization.  The Board thus finds its duty to assist has been satisfied in this regard.

The Veteran was also afforded a VA examination in November 2011 to assist in determining the etiology of his diabetes.  The examination was adequate because it was performed by an appropriate medical professional and was based on an accurate review of the Veteran's record, history, and symptomatology.  Although the examiner opined that she could not resolve the issue without resort to mere speculation, she provided a rationale explaining why she reached this conclusion.  Moreover, an addendum medical opinion was issued in September 2012.  This opinion is also adequate because it included a rationale and was based on the Veteran's contentions, service records, post-service medical records, and other evidence related to the health effects of water contamination at Camp Lejeune. 

Additionally the Veteran provided testimony at a Board hearing in May 2015.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claim and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the March 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for diabetes is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


